Citation Nr: 0009533	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  94-45 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied the benefits sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's bilateral pes planus was clearly and 
unmistakably present prior to service, and the veteran has 
not presented competent evidence that his preexisting 
bilateral pes planus underwent a permanent increase in 
severity during service. 

3.  There is no competent medical evidence of a present 
bilateral knee disorder linked to the veteran's period of 
active military service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral pes planus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a) (1999), or for that 
portion of current disability that has been aggravated by 
nonservice-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
C.F.R. § 3.306(a).  In deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (West 1991).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected.  The term "noted" denotes 
only such conditions as are recorded in examination reports.  
A reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  In cases involving 
aggravation of a preexisting disability, competent evidence 
that the disability was aggravated by service is required in 
order to well ground the claim. See Epps, supra; see also 
Heuer and Grottveit, both supra.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In addition, as with all claims for service 
connection, the nexus requirement also applies.  That is, in 
cases of claimed inservice aggravation, there must be 
competent evidence of a nexus between a current disorder and 
the inservice aggravation of that disorder.  Gonzales v. 
West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) (citing 
Caluza, supra).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996).

Factual Background

The service medical records show that during his September 
1961 enlistment examination, the veteran reported that he had 
no knee or foot problems.  During that examination, 
evaluation of the feet was abnormal, and the examination 
report noted defects including secondary pes planus with 
medial bulge, asymptomatic.  The report noted no 
abnormalities referable to the knees.  The report of a 
January 1966 examination prior to release from active duty 
shows that evaluation of the lower extremities was normal; 
and that the feet were evaluated as abnormal, with a notation 
of pes planus, second degree, bilateral, asymptomatic, not 
considered disqualifying.  No other service medical record 
contains any evidence of complaints, treatment, findings or 
diagnoses referable to the two claimed disorders on appeal.

Post-service medical records include numerous VA treatment 
reports for the period from November 1985 through 1999; 
reports of VA examinations in June 1994 and January 1998; 
three private medical statements from Lee A. Hofsommer, 
D.P.M.; and medical records dated in the 1990's, received 
from the Social Security Administration.  The veteran has 
also provided lay witness evidence, and he testified during a 
hearing in June 1999 about his claimed bilateral foot and 
knee disorders.    

Bilateral Pes Planus

The veteran claims that a preexisting bilateral pes planus 
disorder was severely aggravated during his military service.  
He has maintained that he developed bilateral foot pain 
during boot camp when he was forced to march long distances 
while wearing street shoes.

A review of the veteran's service medical records reveals 
that at the time of the veteran's September 1961 enlistment 
examination, he reported that he had no foot problems.  
During examination at that time, however, the feet were 
evaluated as abnormal, and secondary pes planus with medial 
bulge, asymptomatic, was noted.  The same finding of a 
bilateral foot abnormality of secondary pes planus, 
asymptomatic, was made during the veteran's January 1966 
discharge examination. In this regard, the Board also notes 
that that a Social Security clinical progress note of 
February 1997, and VA clinical records of treatment contain 
diagnoses of congenital pes planus.  Moreover, the veteran 
has testified that his pes planus disorder preexisted 
service.  The Board finds that, based on this record of 
evidence, the veteran's bilateral pes planus disorder clearly 
and unmistakably existed prior to his entry into active duty, 
and is therefore not entitled to the presumption of soundness 
as to that disorder.  See Paulson v. Brown, 7 Vet. App. 466, 
468 (1995).  

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because pre-existence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  The evidence shows that the veteran had a 
preexisting bilateral secondary pes planus disorder on entry 
to service.  There are no indications in the clinical record 
of any measured worsening of the disability during service to 
constitute an increased disability.  The disorder was 
asymptomatic at the beginning and at the end of his military 
service, and there is no indication that the veteran ever 
sought treatment during his more than four years of service.  

Moreover, post-service medical records do not show any 
evidence referable to a pes planus disorder until 1985, 
almost twenty years after service.  VA clinical records show 
that in November 1985, the veteran was examined for right 
ankle complaints; and show findings in December 1985 of 
severe pes planus of the right foot.  Subsequent treatment 
records and reports of VA examinations in 1994 and 1998 show 
a present bilateral pes planus disorder.  However, none of 
the post-service clinical records contain competent evidence 
to show that there was a permanent increase in severity of 
the preexisting disorder during service.  During recent VA 
examination in January 1998, the examiner concluded with a 
diagnosis of bilateral pes planus; and while noting that no 
claims file was available for review, the examiner opined 
that "it was as likely as not, that the veteran would have 
problems whether or not he was in the service, with this 
problem."  

The veteran has provided three statements from Dr. Hofsommer, 
in which he addressed the issue of whether the veteran's 
preexisting pes planus disorder was aggravated during 
service.  The first two statements of September 1994 and 
February 1999 contain opinions that the claimed pes planus 
disorder "may stem from his service duty or at least 
aggravated a preexisting condition," and that "service duty 
probably aggravated an already existing condition... and the 
service time itself greatly aggravated the condition and 
speeded up its progression."  While these statements purport 
to relate the veteran's pes planus disorder to service, these 
opinions were based on a history provided by the veteran.  A 
physician's opinion regarding the etiology of a disorder can 
be no better than the facts alleged by the veteran.  See 
Black v. Brown, 5 Vet. App. 178, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  A lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In Dr. Hofsommer's third statement of August 1999, he 
indicated that he had had the opportunity to review the 
veteran's service records and wished to comment on them.  
This statement noted the earlier discussed service medical 
records indicating findings of asymptomatic pes planus at 
both entrance and discharge examinations, and indicating that 
the veteran did not complain of any foot pain during his tour 
of duty.  Dr. Hofsommer opined that he still believed that 
the veteran's service duty could have aggravated his feet 
[disorder].  The Board notes, however, that service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (1999).  The Court 
has held that a physician's statement that something may or 
may not be true is speculative and does not justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Similarly, the Court has held that a physician's statement 
that a particular disease "could" have been precipitated by 
other factors or circumstances, without other supporting 
clinical data or rationale, was too speculative to provide 
the required nexus for a well-grounded claim.  Bloom v. West, 
12 Vet. App. 185 (1999).  As such language fails to link or 
relate any current pes planus disability to the veteran's 
period of active service, it does not serve to meet the 
relatively low threshold of plausibility required for a well 
grounded claim.  

The veteran testified, and provided a statement from his 
brother attesting essentially, that the pes planus disorder 
first became symptomatic during service, and was caused by 
training in improper shoes during boot camp.  However, if the 
veteran were to rely solely on his own assertion or other lay 
evidence, that he has a present disorder that is attributable 
to inservice aggravation of a preexisting disorder, any such 
lay opinion would be insufficient evidence to support the 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

On the basis of the foregoing, the Board finds that the 
veteran's preexisting bilateral pes planus disorder did not 
increase in severity during service.  The Board notes in this 
regard, that to the extent that his preexisting bilateral pes 
planus disorder may have become temporarily symptomatic 
during service, as indicated by the veteran's assertions of 
pain beginning during boot camp, temporary flare-ups are not 
sufficient to be considered aggravation in service.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 197 (1991).  No competent 
medical evidence has been presented to show that the 
veteran's pre-service bilateral pes planus disorder increased 
in severity during service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R.  3.306(a).  This "presumption of aggravation" 
applies only when pre-service disability increases in 
severity during service.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  In this case, no actual increase in disability 
was shown during service and there is no competent medical 
evidence that the veteran's bilateral pes planus disorder was 
aggravated during service.  

Bilateral Knee Disorder

The veteran essentially claims that he has a bilateral knee 
disorder that was caused by his pes planus disorder, and is 
thereby related to service.  A review of the veteran's 
service medical records reveals no evidence of any 
complaints, treatment, findings or diagnosis of a bilateral 
knee disorder.  Further, the January 1966 discharge 
examination report contains a normal evaluation for the lower 
extremities and other musculoskeletal system.  

Post-service medical records do not show any evidence 
referable to the veteran's claimed bilateral knee disorder 
until 1985, almost twenty years after service.  VA clinical 
records show that in November 1985, the veteran was examined 
for complaints of left knee swelling and soreness, however no 
disorder was diagnosed at that time.  VA clinical records in 
the early 1990's show complaints of knee pain and swelling, 
and various assessments including that the veteran had gouty 
arthritis or that gout was not found.   

During VA examination in June 1994, the veteran reported 
complaints of progressively worse pain of the knees on both 
sides.  He indicated that he was advised that his knee 
problems came from his foot problems, by way of walking due 
to flat feet; and that his knees did not lock in place or 
collapse.  An associated X-ray report noted that the right 
knee showed minor patellar spur laterally, joint space 
maintained, otherwise unremarkable.  The left knee showed a 
slight narrowing of the medial joint compartment, no spur 
formation seen, and otherwise unremarkable.  After 
examination, the report contains a diagnosis of bilateral 
knee pain, etiology not determined from this examination.  

During VA examination in January 1998, the veteran reported 
that he had had knee pain secondary to foot pain per 
podiatrist (Dr. Hofsommer), but he was treated for gout which 
relieved the knee pain; and since remaining on medication the 
knees had been ok.  After examination, no disorder was 
diagnosed and the diagnosis was that "knee condition [was] 
not due to pes planus." 

The clinical record has shown some assessments of gouty 
arthritis associated with symptoms in the veteran's lower 
extremities.  None of the competent medical evidence of 
record, however, shows a present bilateral knee disorder, or 
relates such claimed disorder to service or service-connected 
disability.  Thus, the claim is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Therefore, the Board determines that the 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for a bilateral knee disorder, and the claim must 
be denied on that basis.  Even assuming arguendo that, as 
claimed, the veteran had a bilateral knee disorder related to 
his pes planus disorder, since he is not service connected 
for the pes planus disorder, a claim on this basis is not 
well grounded either.

In this regard, the Board has considered Dr. Hofsommer's 
September 1994 statement, which mainly addressed the 
veteran's pes planus disorder.  In that statement, Dr. 
Hofsommer stated that the veteran had painful knees; and that 
some of the veteran's problems may stem from his service 
duty.  First, Dr. Hofsommer did not state whether the veteran 
had a bilateral knee disorder in that statement, merely that 
the veteran had painful knees.  Secondly, Dr. Hofsommer does 
not even directly relate the painful symptoms to service, he 
merely stated that some of the veteran's problems may stem 
from service duty.  As noted, the statement mainly addressed 
the pes planus disorder, and the veteran did not state that 
any bilateral knee disorder may stem from service duty.  
Also, as noted earlier, the Court has held that a physician's 
statement that something may or may not be true is 
speculative and does not justify a belief by a fair and 
impartial individual that the claim is well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, this 
opinion was based on a history provided by the veteran.  A 
physician's opinion regarding the etiology of a disorder can 
be no better than the facts alleged by the veteran.  See 
Black v. Brown, 5 Vet. App. 178, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  A lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

If the veteran were to rely solely on his own assertion, 
testimony, or attestation of other lay witnesses, that he has 
a present bilateral knee disorder related to service or 
service-connected disorder, any such lay opinion would be 
insufficient evidence to support the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

Conclusion

Under these circumstances, the Board determines that the 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for either bilateral pes planus, or for a 
bilateral knee disorder; and the claims must be denied on 
that basis.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 
126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of a 
current disorder, which is linked by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a bilateral knee disorder is denied.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

